Citation Nr: 0010483	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 15 years and nine months of 
active duty service, to include the period from April 1983 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for decreased vision 
requiring glasses, and a heart condition, to include a heart 
murmur and hypertension.  The RO also granted service 
connection for residuals of a right shoulder injury, 
evaluated as 20 percent disabling.  In December 1997, a 
notice of disagreement was received in which the veteran 
disagreed with the issues of entitlement to service 
connection for decreased vision requiring glasses, and a 
heart condition, as well as the issue of a higher rating for 
residuals of a right shoulder injury.  A statement of the 
case as to these issues was issued in January 1998, and in 
March 1998, a VA Form 9 was received which the RO accepted as 
a substantive appeal as to all issues.  In January 1999, the 
RO granted service connection for hypertension.  In 
statements received in February 1999, the veteran stated that 
he desired to withdraw the issues of entitlement to service 
connection for a heart condition, as well as the issue of a 
higher rating for residuals of a right shoulder injury, and 
these issues are not before the Board at this time. 


FINDINGS OF FACT

1.  The veteran has refractive error of both eyes, which is 
not a disability for which compensation may be granted under 
governing criteria.

2.  There is no medical evidence of a nexus between the 
veteran's early cataracts and any injury or disease suffered 
during his military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for decreased vision requiring glasses, shown as refractive 
error, is precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The veteran's claim of entitlement to service connection 
for early cataracts is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are remarkable for a 
report of medical history, dated in April 1986, which shows 
that the veteran self-reported myopia, and that he wore 
glasses for driving.  Service examination reports, dated in 
November 1995 and February 1997, show that his eyes, pupils, 
ocular motility and ophthalmoscopic examinations were 
clinically evaluated as normal.  The November 1995 report 
shows that his distant corrected vision was 20/20, 
bilaterally, and near vision was 20/20, bilaterally.  The 
February 1997 report shows that uncorrected distant vision 
was 20/50, bilaterally, and that uncorrected near vision was 
20/70, bilaterally.  In the report of medical history 
accompanying the November 1995 report, the veteran reported 
that he wore glasses.  In the report of medical history 
accompanying the February 1997 report, he stated that he wore 
glasses while driving, watching movies and television, and 
reading, and that his "eyes [were] OK with glasses."

The only relevant post-service medical record is a letter 
from a physician at the Fuerste Eye Clinic (FEC), dated in 
December 1999, which shows that the veteran was seen that 
month, and noted to be wearing glasses.  Visual acuity was 
20/20 bilaterally, with full visual fields.  The impression 
was health eyes with very early cataracts.

The veteran's service medical records show many notations of 
defective visual acuity.  There is no other medical evidence 
of vision changes.  To the extent that the veteran suffers 
vision problems related to refractive error of the eyes, 
refractive error is not a disease or injury within the 
meaning of applicable legislation.  See also 38 C.F.R. § 4.9.  
As 38 C.F.R. §§ 3.303(c) and 4.9 clearly preclude service 
connection for refractive error, the Board finds that service 
connection for the veteran's refractive error, to include on 
the theory of aggravation during service, is barred as a 
matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno 
v. Principi, 3 Vet. App. 439 (1992).

The Board notes here that the veteran was found to have 
"early cataracts" at a December 1999 private eye 
examination, and cataracts may be service connected if 
related to service.  In this regard, applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the veteran was first noted to have early 
cataracts in December 1999.  This is approximately two years 
and seven months after separation from service.  The claims 
file does not contain medical evidence showing that there is 
a nexus between the currently diagnosed early cataracts and 
the veteran's military service.  No cataracts were noted 
during service or for over two years thereafter, and there is 
otherwise no medical opinion suggesting a link to service.  
Accordingly, there is no well-grounded claim of entitlement 
to service connection for cataracts.  38 U.S.C.A. § 5107(a). 

The Board acknowledges the veteran's statements that he has 
decreased vision requiring glasses as a result of his 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence that shows that any 
early cataracts are related to his service.  Savage, supra.  
In addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  By 
this decision, the Board is informing the veteran that 
medical evidence of causation is required to well ground a 
claim based on cataracts.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995). 

As a final matter, the Board has considered the veteran's 
representative's assertion that the claim should be remanded 
so that the veteran may be afforded a VA examination to 
determine the etiology of any current vision problems.  While 
it is true that VA's duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991), it is well 
established that the submission of a well-grounded claim is a 
prerequisite to the triggering of the duty-to-assist 
obligation under 38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 
F.3d 1464 (1997).  Accordingly, in light of the veteran's 
failure to submit a well-grounded claim, VA has no duty to 
provide the veteran with an examination.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


